1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    JOEY ALVAREZ,                                     )   Case No.: 1:19-cv-00003-DAD-SAB (PC)
                                                       )
10                    Plaintiff,                       )
                                                       )   ORDER GRANTING DEFENDANTS’
11            v.                                           MOTION TO MODIFY THE DISCOVERY
                                                       )   AND SCHEDULING ORDER
12                                                     )
     SILVA, et.al.,
                                                       )   [ECF No. 38]
13                    Defendants.                      )
                                                       )
14                                                     )
15            Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            Currently before the Court is Defendants’ motion to modify the discovery and scheduling
18   order, filed December 17, 2019. Defendants submit that Plaintiff does not object to the modification.
19            Good cause having been presented, it is HEREBY ORDERED that the deadline to file an
20   exhaustion motion for summary judgment is extended to February 3, 2020. All other provisions of the
21   Court’s October 2, 2019, discovery and scheduling order remain in full force and effect.
22
23   IT IS SO ORDERED.
24
     Dated:        December 18, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
